Montgomery, J.
This case comes before the court for review a second time. The main- facts of the case are reported in the opinion found in 91 Mich. 156. Before the last trial, defendant amended his notice attached to the plea, setting up as a defense that at the time of the contract the plaintiff agreed that the machines which, were to be used would not require any more power than it required to run the machinery then in the mill. Defendant’s testimony upon this subject was that, upon January 11, 1890, Mr. Hutchison and Mr. Crandall, a millwright employed by plaintiff, were, in company with Mr. Horn, defendant’s miller, examining the mill for the purpose of seeing what machinery was required. During the examination, Mr. Horn said to Mr. Hutchison and Mr. Crandall:
“It seems to me you are going to put in a good deal of machinery here. We have got all the .machinery our power will carry, and, if you are going to add any machinery that will take more power, we have got to make some other arrangements.”
Mr. Hutchison then said that the machinery they were going to put in would run a great deal lighter than the old machinery, and that it would run with less power than was then required. After this conversation, the defendant subscribed the following order:
“Olivet, Mich., January 11, 1890.
“John Hutchison,
“Jackson, Midi.
“Dear Sir: Please ship me one No. 2 round flour-dressing reel; two No. 2 round flour-dressing reels for a Smith centrifugal reel; one No. 2 round grading reel, twelve silk chest, over all 13, shaft to be 14 x 2 3-16; two boxes for same, 2 3-16; one No. 2 aspirator; one No. 1 round’ rolling screen with fan; one No. 3 dustless screening separator; — f. o. b. cars, Jackson, §575. I agree to settle for the above when the mill is fixed and gives good results. Part cash and part time.
“B. W. Pinch.”
*14Plaintiff contended that the testimony above given was inadmissible, as it tended to vary the terms of the written order; but the court overruled the objection to the testimony, and permitted defendant to recover damages for a breach of the alleged agreement. It is contended by defendant’s counsel that the case falls within the line of decisions holding that parol testimony may be admitted when there is a writing between the parties which does not embody all the terms of the contract. It is the accepted rule that, in such case, an additional agreement may be shown, and the rule was properly applied in the present case in admitting testimony to the effect that plaintiff agreed to furnish millwrights to put the mill in order within 10 days from the time the repairs were commenced; but this rule does not admit of contradicting the terms of so much of the agreement as is reduced to writing. In the present case, the order is not silent as to the requirements of this machinery. The machinery is to be paid for “when the mill is fixed and gives good results.” This much the parties reduced to writing, and parol testimony of any agreement adding to this requirement, which is fixed in the agreement, is necessarily contradictory of the written instrument. McCray Refrigerator, etc., Co. v. Woods, 99 Mich. 269; Nichols, Shepard & Co. v. Crandall, 77 Mich. 401; Rumehy & Co. v. Emmons, 85 Mich. 511; Seitz v. Machine Co., 141 U. S. 510; Cohen v. Jackoboice, 101 Mich. 409. While the warranty is somewhat vague, we think it is equally an invasion of the rule to permit parol testimony to show that it was in fact more definite. Stange v. Wilson, 17 Mich. 342; Harrow Spring Co. v. Whipple Harrow Co., 90 Mich. 150.
The judgment will be reversed, and a new trial ordered.
M.cGrath, O. J., and Grant, J., concurred. Long and Hooker, JJ., did not sit.